Citation Nr: 0609544	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran was scheduled for a travel board hearing in 
February 2006, but he did not report for his hearing.  He 
also has not since offered an explanation for his absence or 
requested that his hearing be rescheduled.  Accordingly, the 
Board will review his case as if he withdrew his request for 
a personal hearing.  
See 38 C.F.R. § 20.704(d) (2005).  


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate his claimed 
disabilities in conjunction with his original claim for non-
service connected pension.  


CONCLUSION OF LAW

The original claim for non-service connected VA pension is 
denied, based on the veteran's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for 
pension benefits.  However, because the claim is being denied 
as a matter of law, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  So, any question as to the appropriate effective 
date is rendered moot.  

Moreover, because the claim for pension benefits is being 
denied as a matter of law, the VCAA is inapplicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542 - 43 (2002) (the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter); citing Smith v. Gober, 14 Vet. App. 227 
(2000) (VCAA has no effect on appeal limited to 
interpretation of law), Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence is dispositive).  



Relevant Laws and Regulations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  

Factual Background and Analysis

The veteran submitted his claim for non-service connected 
pension benefits in March 2001.  

The RO denied the veteran's claim for pension in a November 
2001 rating decision.  The veteran appealed that decision to 
the Board.  On VA Form 9, the veteran checked he wished to 
have a hearing before the Board at the RO.   

The RO sent a letter to the veteran in December 2005 
informing him his hearing was scheduled for February 8, 2006.  
A notation on the letter in the claims folder indicates the 
veteran failed to appear for the hearing.  

The veteran was scheduled for an official examination for the 
purpose of evaluating his disabilities to determine his 
eligibility for VA pension benefits.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in July 2005.  It included citation to 38 C.F.R. 
§ 3.655.  That SSOC indicated the veteran had failed to 
report for examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") pointed out that VA must show that a claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  The claims folder does not 
include any communications from the veteran or his 
representative addressing why he failed to appear for VA 
examination.  There has been no request to reschedule a VA 
examination.  

The factual background, reported above, makes it clear that 
the veteran failed without explanation to report for a VA 
examination which was scheduled to evaluate his claimed 
entitlement to VA pension.  It is plain from the record 
before the Board that the veteran has been advised of what 
was required of him to adjudicate this claim, but he has 
failed to comply.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  There is no correspondence or report 
of contact from the veteran of record which would explain his 
failure to report for the examination.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655(c)(4) that when entitlement to a benefit 
cannot be established without a current VA examination, VA is 
to provide an examination.  In this case, a VA examination 
was necessary to determine if the veteran's claimed 
disabilities were of sufficient severity to result in the 
veteran being permanently and totally disabled.  The claims 
folder did not contain a VA examination report or any medical 
evidence addressing the issue.  Without a medical examination 
and opinion there was insufficient evidence to support the 
veteran's claim.  

The veteran failed to report for a VA examination which was 
necessary to decide his claim and which was scheduled by the 
RO for that purpose.  No good cause or adequate reason has 
been demonstrated for his failure to be examined.  When the 
examination is scheduled in conjunction with any original 
claim other than an original compensation claim, the claim 
shall be denied.  In the absence of good cause for failure to 
report for VA examination in conjunction with an original 
claim for pension, the claim must be denied.  See 38 C.F.R. 
§ 3.655 (2005); see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).   


ORDER

The claim for a permanent and total rating for pension 
purposes is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


